DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming system and method for a rapid transition of a valve. The system and method has a valve, valve actuator, piston and spring.  The valve actuator has an actuator housing that defines a piston chamber that has hydraulic fluid. The actuator housing has a port that is connected to a hydraulic supply line. A dump tank is connected to the piston chamber. The dump tank in fluid communication with the piston chamber to receive hydraulic fluid rather than returning hydraulic fluid to the hydraulic supply line during rapid transition of the valve actuator. The novel features for claims 1 and 18 are the dump tank has an energizer element which energizes when the hydraulic fluid is received into the dump tank and facilitates discharge of the hydraulic fluid from the dump tank.  Additionally, the novel feature of claim 11 is the dump tank has a discharge valve to facilitate controlled discharge of fluid from the dump tank.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676